Citation Nr: 0324927	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-06 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a chronic dislocation of the right shoulder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from June 1942 to February 
1943.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2000 decision by the Montgomery, Alabama, 
Regional Office (RO).


REMAND

In April 1946, service connection was granted for a right 
shoulder disorder following a RO decision that the disability 
was aggravated in service.  A 20 percent evaluation was 
assigned.

In July 2000, the veteran claimed entitlement to an increased 
rating.  He was afforded a VA examination in October 2000, 
and an RO decision later that month assigned a 30 percent 
evaluation.  In February 2001, the veteran disagreed with the 
evaluation assigned.

In February 2002, the veteran testified at a hearing convened 
by the undersigned and, in May 2002, the Board undertook 
further development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2).  As a result, the veteran's VA treatment 
records, dating from September 2000, have been added to the 
file.

Since May 2002, the aforementioned regulation, 38 C.F.R. 
§ 19.9(a)(2), has been invalidated, and the Board has been 
stripped of the jurisdiction the regulation conferred on the 
Board, i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO.  See 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)(DAV).  In the absence of 38 C.F.R. 
§ 19.9, the Board cannot consider evidence in the first 
instance, and the evidence added to the file as a result of 
Board development must be reviewed by the RO before it is 
reviewed by the Board.  38 U.S.C.A. § 7104(a); DAV.  Thus, 
this case must be remanded for that review.

In view of the need to remand this case, the Board notes that 
its effort to develop evidence, i.e., to obtain the veteran's 
post-September 2000 treatment records, was only partially 
successful.  Specifically, in the report of the October 2000 
VA examination, the examiner said he ordered X rays, but he 
did not report the results thereof.  The October 2000 
radiology report is not in the file, and it was not included 
with the post-September 2000 VA treatment records the Board 
obtained.  Accordingly, that X-ray report should be obtained.

In addition, the veteran is advised, pursuant to the Veterans 
Claims Assistance Act of 2000 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), that evidence needed to substantiate 
his claim for an evaluation greater than 30 percent for a 
right (dominant) shoulder disorder is evidence that (1) he 
has undergone a total shoulder replacement, or (2) the 
scapula and humerus move as one piece due to ankylosis and 
abduction is less than 60 degrees, or (3) he has a service 
related right shoulder disability separate and distinct from 
the chronic, recurrent dislocations, e.g., arthritis of the 
shoulder.  Caveat:  an evaluation for arthritis is based on 
objectively-demonstrated limitation of motion, but limitation 
of motion cannot be used to justify an increased evaluation 
pursuant to both the second and the third criteria set forth 
above without violating the rule against pyramiding.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 
(2002).  The veteran is advised that it is his responsibility 
to obtain and submit the foregoing evidence, and that VA will 
only obtain that evidence listed below.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must obtain all of the VA 
radiology reports regarding the veteran's 
right shoulder including those from 
October 2000.

2.  The RO must schedule the veteran for 
an orthopedic examination of his right 
shoulder.  The claims folder must be made 
available to and reviewed by the examiner 
prior to conducting the requested study.  
All indicated tests must be conducted.  
The examiner must report the range of 
right shoulder motion, any evidence of 
ankylosis, and any objective evidence of 
pain on motion.  The examiner must offer 
an opinion how the veteran's right 
shoulder disorder would interfere with 
any attempt to work.  

3.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record and, if the 
benefit sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  If the RO issues an 
SSOC, it must reflect consideration of 
the applicable provisions of law 
including VCAA, including the notice 
provisions of Quartuccio.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


